

EXHIBIT 10.1
 


 
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
THIS AGREEMENT entered into as of the 29th day of July, 2010 between ESCO
Technologies Inc. (“Company”) and Alyson S. Barclay (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company and the Executive entered into an Employment Agreement as
of the 3rd  day of November, 1999 (“Agreement”), which Agreement was amended as
of the 9th  day of August, 2001; the 5th day of May, 2004; and the 31st day of
December, 2007; and
 
WHEREAS, the parties retained the right to amend the Agreement pursuant to
Article 15 thereof; and
 
WHEREAS, the parties desire to again amend the Agreement effective as of July
29, 2010.
 
NOW, THEREFORE, effective as of July 29, 2010 the Agreement is amended as
follows:
 
1.  
The first sentence of Subparagraph (1) of Paragraph 9.a is revised to read as
follows:

 
The Company shall pay the Executive an amount equal to her base salary for 24
months following such termination of employment (“Severance Period”) at the rate
in effect at the date of such termination.
 
2.           The first sentence of Subparagraph (2) of Paragraph 9.a is revised
to read as follows:
 
As a supplement to the payment of the Executive’s base salary under Subparagraph
(a)1, above, the Company shall also pay the Executive an amount equal to her PCP
Percentage  and ICP Percentage (as herinafter defined), as applicable, for 24
months following such termination in the same manner as determined under
Subparagraph (a)1.
 


 
IN WITNESS WHEREOF, the foregoing Agreement was executed effective as of July
29, 2010.
 
ESCO TECHNOLOGIES INC.
 


 
By: /s/ D.J. Hanlon                                                      /s/
A.S. Barclay                                
                          Executive


